KATY NEWS FOR IMMEDIATE RELEASE KATY INDUSTRIES, INC. REPORTS 2 ARLINGTON, VA – May 8, 2008 – Katy Industries, Inc. (OTC BB: KATY) today reported a net loss in the first quarter of 2008 of ($2.1) million [($0.27) per share], versus a net loss of ($1.9) million [($0.24) per share], in the first quarter of 2007, as adjusted to exclude restructuring and other non-recurring or unusual items, which are discussed below.Including these items, Katy reported a net loss in the first quarter of 2008 of ($3.4) million [($0.43) per share], versus a net loss of ($3.8) million [($0.48) per share], in the same period of 2007.The operating loss, as adjusted to exclude all restructuring and other non-recurring or unusual items, was ($2.9) million [(7.0%) of net sales] in the first quarter of 2008, compared to an operating loss, as adjusted, of ($2.0) million [(4.3%) of net sales] in the same period in 2007.Net income (loss), as adjusted, and operating income (loss), as adjusted, are non-GAAP financial measures and are further discussed below. During the first quarter of 2008, Katy reported restructuring and other non-recurring or unusual items of ($0.3) million pre-tax [($0.04) per share], including severance, restructuring and related costs of ($0.1) million, loss on sale of assets of ($0.5) million offset by activity from discontinued businesses of $0.3 million.During the first quarter of 2007, Katy reported restructuring and other non-recurring or unusual items of ($0.5) million pre-tax [($0.07) per share], including severance, restructuring and related costs of ($0.2) million and loss from operations of discontinued operations of ($0.4) million offset by a gain on the sale of assets of $0.1 million.Details regarding these items are provided in the “Reconciliations of GAAP Results to Results Excluding Certain Unusual Items” accompanying this press release. Financial highlights for the first quarter of 2008, as compared to the same period in the prior year, included: · Net sales in the first quarter of 2008 were $41.7 million, a decrease of $3.9 million compared to the same period in 2007.Overall, the decrease of 9% resulted from lower volumes which are reflective of activity within the janitorial and food service markets in which we serve as well as reduced building industry activity. · Gross margins were 9.2% in the first quarter of 2008, versus 12.3% in the first quarter of 2007.In 2008, our margins were adversely impacted by overall lower volume within several of our manufacturing facilities as well as an unfavorable variance incurred in our LIFO adjustment of $0.6 million. · Selling, general and administrative expenses were $0.8 million lower than the first quarter of 2007.These costs represented 16.2% of net sales in the first quarter of 2008, a decrease from 16.6% of net sales for the same period of 2007.The reduction in percentage reflects the lower requirements under the Company’s incentive compensation program as well as various cost improvements. · Debt at March 31, 2008 was $16.0 million [33% of total capitalization], versus $54.5 million [60% of total capitalization] at March 31, 2007.The decrease in the ratio of debt to total capitalization was principally due to the reduction of debt levels from the proceeds received on the sale of businesses in 2007.Cash on hand at March 31, 2008 was $0.6 million versus $2.9 million at March 31, 2007. · Katy used free cash flow of $6.2 million during the three month period ended March 31, 2008 versus using $5.8 million of free cash flow during the three month period ended March 31, 2007.The free cash flow usage during the first quarter of 2008 was comparable to 2007 as the first quarter includes higher working capital requirements.Free cash flow, a non-GAAP financial measure, is discussed further below. “The results of the first quarter were disappointing.Since joining the company in mid-April, my focus has been to conduct a thorough review of our organization to understand how we can improve our top and bottom line results,” said David J. Feldman, Katy’s President and Chief Executive Officer.“The current economic environment makes the challenge of improving more difficult, but with a renewed sense of urgency and focus, I am confident that the company’s performance will improve in the future,” added Mr.
